BLODGETT, P. J.
Heard upon prayer for a preliminary injunction.
For complainant : Huddy & Moul-ton.
For respondent: Grim, Littlefield & Eden.
Bill to enjoin respondent from making any transfer of certain real estate described in said bill pending final disr position of an action of negligence against said respondent.
Tlie prayer must be denied under a 'decision by Presiding Justice Tanner in Alice E. Kane vs. Amerigo Palumbo, et al., reported in R. I. Decisions Superior Court, Vol. 2, 1925-6, p. 186.